PER CURIAM.
Upon consideration by the Court of the reasons advanced by the Tax Assessor of Lee County, Florida, why this cause is one which should be heard and determined by this Court instead of being transferred to the District Court of Appeal, Second District, it is
ORDERED that the reasons so assigned are deemed to be insufficient and are hereby overruled and the order herein of May 29, 1962 transferring this cause to the District Court of Appeal, Second District, be and the same is hereby adhered to.
TERRELL, THOMAS, THORNAL, O’CONNELL and CALDWELL, JJ., concur.
ROBERTS, C. J., and DREW, J., dissent.